Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 11, 2014

                                     No. 04-14-00169-CV

                               SHILOH ENTERPRISES, INC.,
                                       Appellant

                                               v.

                             FREP NEW BRAUNFELS, L.L.C,
                                      Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-10605
                        Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
         Appellant’s third motion for extension of time to file its brief is GRANTED. Appellant’s
brief is due on June 17, 2014.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court